Citation Nr: 1758161	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-36 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for a skin disability of the feet.

3.  Entitlement to service connection for a skin disability of the hands.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a dental condition for VA compensation purposes.

6.  Entitlement to service connection for pes planus.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for a heart disability, to include disability manifested by a heart murmur.

10.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disease or injury.

11.  Entitlement to service connection for a bilateral hearing loss disability.

12.  Entitlement to service connection for high liver enzymes.

13.  Entitlement to a disability rating in excess of 10 percent for lumbosacral spine arthritis.  

14.  Entitlement to a disability rating in excess of 10 percent for hypertension.

15.  Entitlement to a disability rating in excess of 10 percent for hypothyroidism.

16.  Entitlement to a compensable disability rating for erectile dysfunction.

17.  Entitlement to a compensable disability rating for post-operative excision of chalazion.  

18.  Entitlement to a compensable disability rating for hemorrhoids.

19.  Entitlement to a compensable disability rating for anemia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to June 1974, February 1978 to January 1984, August 1990 to June 1991, May 1994 September 1994, June 1995 to September 1995, July 1997 to June 1998, May 2003 to July 2003, October 2003 to January 2004, November 2004 to January 2005, and July 2007 to October 2007.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2017.  A transcript of the hearing has been associated with the record.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

With respect to the Veteran's dental claim, it is unclear whether he may be seeking entitlement to VA outpatient dental treatment.  The United States Court of Appeals for Veterans Claims (Court) specifically has held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  His present claim has been treated by the agency of original jurisdiction (AOJ) as a straightforward claim for service connection and compensation.  The issue of entitlement to outpatient dental treatment has not been adjudicated by VA, and is not currently in appellate status.  As such, the Board finds that if the Veteran intended to file a claim for dental treatment, then he should file such a claim. 

With regard to the Veteran's claim of entitlement to a compensability disability rating for erectile dysfunction, the Board observes that, during the pendency of this appeal, the Veteran was granted special monthly compensation under 38 U.S.C. 
§ 1114(k) due to loss of use of a creative organ.  See the July 2009 rating decision codesheet.  However, in the most recent rating codesheet dated June 2017, the RO noted the award for special monthly compensation under 38 U.S.C. 
§ 1114(k) as due to loss of use of one hand.  The Board finds this notation to be erroneous as there is no indication in the claims folder that the Veteran has loss of use of a hand.  As such, the RO should take appropriate action to amend the award for special monthly compensation under 38 U.S.C. § 1114(k) to be due to loss of use of a creative organ.

The issues of entitlement to increased disability ratings for arthritis of the lumbosacral spine, hypothyroidism, anemia, and hemorrhoids as well as entitlement to service connection for migraine headaches, skin disabilities of the hands and feet, right ankle disability, sleep apnea, and pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the March 2017 Board hearing, the Veteran withdrew his appeal concerning the issue of entitlement to a compensable disability rating for post-operative excision of chalazion.

2.  A right knee disability is not currently manifest and did not manifest at any point during the appeal period.

3.  A bilateral hearing loss disability for VA compensation purposes is not currently manifest and did not manifest at any point during the appeal period.

4.  A heart disability is not currently manifest and did not manifest at any point during the appeal period.

5.  A left knee disability, diagnosed as chondromalacia of the left patellofemoral joint, was not manifest in service and is not otherwise attributable to service.

6.  High liver enzymes is not a disability for VA benefits purposes, and the record is absent any disability manifested by high liver enzymes during the appeal period.

7.  The Veteran does not have a dental bone condition for which service connection for compensation purposes can be granted.

8.  The Veteran's service-connected hypertension is manifested by diastolic blood pressure readings which are predominantly below 110 and systolic blood pressure readings which are predominantly below 200.

9.  The Veteran does not have penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a compensable disability rating for post-operative excision of chalazion have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

3.  A heart disability to include a heart murmur was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

4.  A bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).
5.  A left knee disability, diagnosed as chondromalacia of the left patellofemoral joint, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

6.  High liver enzymes was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

7.  The Veteran's dental condition does not meet the requirements for service connection for compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.381, 4.150 (2017).

8.  The criteria for a disability rating in excess of 10 percent for the Veteran's hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2017).

9.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.31, 4.115b, Diagnostic Code 7522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-operative excision of chalazion 

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the March 2017 Board hearing, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal as to the issue of entitlement to a compensable disability rating for post-operative excision of chalazion.  See the March 2017 Board hearing transcript, page 46.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.
Increased ratings for hypertension and erectile dysfunction and service connection for a dental condition, left knee disability, right knee disability, elevated liver enzymes, left knee disability, and bilateral hearing loss disability   

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017).  In a letter mailed to the Veteran in February 2009, prior to the initial adjudication of his service connection claims, VA satisfied this duty.

The Board notes that the claims for initial increased disability ratings for hypertension and erectile dysfunction are downstream issues from the July 2009 rating decision that initially established service connection for these disabilities and assigned the initial ratings and its effective dates.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for initial increased disability ratings for hypertension and erectile dysfunction, such noncompliance is deemed to be non-prejudicial to these specific claims.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, and post-service VA and private treatment records. 

As noted above, the Veteran was afforded a hearing before the undersigned VLJ for his claims on appeal.  Here, during the March 2017 Board hearing, the VLJ clarified the issues on appeal; clarified the concept of service connection and increased rating claims; identified potential evidentiary defects which included the etiology of the Veteran's dental condition, left knee disability, right knee disability, and bilateral hearing loss disability as well as the severity of the Veteran's hypertension and erectile dysfunction; clarified the type of evidence that would support the Veteran's claims; and enquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

Additionally, the Veteran was afforded VA examinations in March 2009 for his hypertension, anemia, and erectile dysfunction as well as his claimed bilateral hearing loss disability and right and left knee disabilities.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's hypertension, anemia, and erectile dysfunction under the appropriate diagnostic criteria.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Service connection for a right knee disability

The Veteran contends that he has a right knee disability that is related to his service.    

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The Board notes that the Veteran has not claimed that his disabilities on appeal are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not for consideration.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The evidence of record establishes that the Veteran does not have a current right knee disability.

In March 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed right knee disability.  After examination of the Veteran, the VA examiner concluded that the Veteran had normal right knee pathology.

In this case, the Board finds that the most probative evidence weighs against finding that the criteria have been met for a current right knee disability. In this regard, the Board finds it highly probative that the VA examiner opined that the Veteran's right knee was normal based upon a thorough examination.  The Board further notes that there is no medical evidence contrary to the VA examination report indicating that the Veteran has normal right knee pathology during the appeal period. 

The Board has considered the Veteran's statements that he has a right knee disability.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  Layno v. Brown, 6 Vet. App. 465, 469   (1994).  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  However, competence must be distinguished from probative weight.  Although the Veteran is competent to relate what he experiences through the senses, the lay evidence is lacking in detail to support the conclusion that there is a current right knee disability.  The Veteran's lay assertions are therefore afforded less probative weight, and less credibility than the VA examination report. 

In this instance, the Board concludes that the most probative evidence establishes that the Veteran does not have a right knee disability.  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Therefore, in the absence of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there is no disability that resulted from a disease or injury. 

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for a right knee disability under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service connection for bilateral hearing loss disability

The Veteran contends that he has a bilateral hearing loss disability that is related to his service, to include as due to working with aircraft.  

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

For certain chronic disorders, including sensorineural hearing loss, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2017).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2017).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2017). 

The evidence of record establishes that the Veteran does not have a current bilateral hearing loss disability for VA compensation purposes.

In March 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed bilateral hearing loss disability.  After examination of the Veteran, the VA examiner concluded that the Veteran had normal hearing.

The March 2009 VA examination report indicates puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
5
20
LEFT
10
20
25
20
10

Speech discrimination score at that time was 100 percent in the right and left ears.  

In this case, the Board finds that the most probative evidence weighs against finding that the criteria have been met for a current bilateral hearing loss disability.  In this regard, the Board finds it highly probative that the VA examiner opined that the Veteran's was normal based upon a thorough examination.  The Board further notes that there is no medical evidence contrary to the VA examination report indicating that the Veteran has normal hearing pathology during the appeal period. 

The Board has considered the Veteran's statements that he has a bilateral hearing loss disability.  As discussed above, the Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau and Kahana, supra.  However, competence must be distinguished from probative weight.  Although the Veteran is competent to relate what he experiences through the senses, the lay evidence is lacking in detail to support the conclusion that there is a current bilateral hearing loss disability.  The Veteran's lay assertions are therefore afforded less probative weight, and less credibility than the VA examination report. 

In this instance, the Board concludes that the most probative evidence establishes that the Veteran does not have a bilateral hearing loss disability for VA compensation purposes.  Therefore, in the absence of current disability, there can be no valid claim.  See Brammer, supra.  In this case, there is no disability that resulted from a disease or injury. 

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for a bilateral hearing loss disability under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service connection for a heart disability

The Veteran contends that he has a heart disability, to include a heart murmur, that is related to service.    

The evidence of record establishes that the Veteran does not have a current heart disability.  In this regard, the Board notes that multiple VA treatment records document normal cardiac examinations and are absent findings of a heart murmur.  See, e.g., a VA treatment record dated February 2016.  Indeed, the Veteran testified during the March 2017 Board hearing that he never had a "definitive answer" as to whether he has a heart disability to include a disability manifested by a heart murmur.  

While the Board acknowledges that service treatment records dated October 2006 and September 2007 document the Veteran's report of a heart murmur, there are no contemporaneous chest examinations documenting such a finding.  On the contrary, a September 2007 chest examination revealed normal findings.

In this case, the Board finds that the most probative evidence weighs against finding that the criteria have been met for a current heart disability.  In this regard, the Board finds it highly probative that VA treatment records indicate normal cardiac examinations.  The Board further notes that there is no medical evidence contrary to these treatment records during the appeal period. 

The Board has considered the Veteran's statements that he has a heart disability to include a disability manifested by heart murmur.  As discussed above, the Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  However, his competence must be distinguished from probative weight.  Although the Veteran is competent to relate what he experiences through the senses, the lay evidence is lacking in detail to support the conclusion that there is a current heart disability.  The Veteran's lay assertions are therefore afforded less probative weight, and less credibility than the objective medical evidence. 

In this instance, the Board concludes that the most probative evidence establishes that the Veteran does not have a heart disability, to include disability manifested by a heart murmur.  Therefore, in the absence of current disability, there can be no valid claim.  See Brammer, supra.  In this case, there is no disability that resulted from a disease or injury. 

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for a heart disability under any theory of entitlement and service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service connection for high liver enzymes

The Veteran contends that he has high liver enzymes that is related to his service. 

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for high liver enzymes.  Pertinently, high liver enzymes is not a disability for VA purposes and therefore not subject to service connection.  Rather, such are a test result.  Moreover, there is no resultant disability associated with the elevated enzymes and the Veteran has not contended such. "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  There is no medical evidence that suggests or indicates that any of these abnormal findings in service resulted in chronic disablement for VA purposes.  In the absence of a disability manifested by high liver enzymes, service connection is denied.  Also, although high liver enzymes may be a risk or warning factor, there is no evidence of record suggesting the Veteran's elevated liver enzymes caused any impairment of earning capacity.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, supra; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection for a left knee disability

The Veteran contends that he has a left knee disability that is due to his service.  In particular, he testified during the March 2017 Board hearing that he had left knee pain in service from a motor vehicle accident in April 1997, prior to his active duty in July 1997.  

A March 2009 VA examination report documents the Veteran's report of chronic pain in his left knee and a history of trauma to the knee.  The examiner diagnosed the Veteran with chondromalacia of the left patellofemoral joint.  There is no other left knee disability of record and the Veteran has not identified such.    

To the extent that the Veteran contends that he has a left knee disability that is related to service, the Board finds that the objective evidence outweighs this contention.  Crucially, the Veteran's service treatment records indicate no suggestion of treatment for or complaints of symptoms related to a left knee disability.  Further, while the Veteran contends that he injured his left knee from the April 1997 motor vehicle accident, an October 1997 service treatment record noting treatment for the accident does not indicate any impairment of the left knee.  Moreover, subsequent service examinations indicate normal examination of the knees.  See, e.g., a service examination report dated October 2006.  Indeed, the earliest document showing a history of a knee disability dating back to service is in December 2008 when the Veteran filed his service connection claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  This is more than 1 year after the Veteran's discharge from service.  

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of a left knee disability since service is outweighed by the objective evidence of record in light of the lack of any post service identification until December 2008 as well as the available service treatment records which indicate normal findings with regard to the left knee.      

Therefore, to the extent that the Veteran contends that his left knee disability manifested during service, this lay evidence is at odds with the remainder of the record, which reflects normal findings during service and his denial of pertinent pathology.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no credible evidence of an in-service manifestation of a left knee disability.    

To the extent that the Veteran asserts that his left knee disability is related to service, the Board finds that the Veteran's statements regarding his current chondromalacia of the left patellofemoral joint being incurred in service is not credible given the objective evidence of record to include the service treatment records and the postservice medical records.

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disability.  The benefit sought on appeal is accordingly denied.

Service connection for a dental condition

The Veteran contends that he is entitled to compensation for a dental condition due to undergoing extractions of his teeth during service that caused bone loss and made the success of implants less likely.  See the March 2017 Board hearing transcript, pgs. 21-23; see also the Veteran's April 2014 VA Form 9.

Dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2017).  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  Id.  Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2017).  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by a suitable prosthesis.  Id.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712  (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2017).

The Veteran was provided a VA dental examination in March 2009.  The examiner reported that the Veteran was without complaint and that his dental conditions of bridge removal, excessive bleeding following extraction, and periodontal disease were stable.  Further, the Veteran reported that he was not in discomfort and his oral function was within normal limits.  The examiner noted a panoramic radiograph taken in October 2005 which revealed missing teeth at numbers 1, 4, 14, 17, 18, 19, 29, and 32 as well as no pathology documented.  Upon examination, the Veteran's facial symmetry was within normal limits and there was no cervical lymphadenopathy.  Jaw range of motion was within normal limits, and oral examination revealed serviceable dentition, oral hygiene, and oral mucosa within normal limits.  The examiner diagnosed the Veteran with serviceable dentition with stable periodontal health.  

Under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2017) as discussed above, the evidence of record, in particular the March 2009 VA examination, indicates that the Veteran does not have a dental disability for which service connection can be granted.  The Board further notes that there are no dental findings contrary to the March 2009 VA examination.  Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran did not experience loss of teeth due to loss of substance of the maxilla or mandible due to any in-service dental trauma or disease.  Loss of the alveolar process as a result of periodontal disease is not considered disabling for compensation purposes.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth, or periodontal disease under 38 C.F.R. § 4.150.

Higher evaluation for hypertension

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's disability has been evaluated under Diagnostic Code 7101 hypertensive vascular disease (hypertension and isolated systolic hypertension), which provides for a 60 percent rating for diastolic pressure predominantly 130 or more and a 40 percent disability rating for diastolic pressure is predominantly 120 or more.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017). 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The evidence of record during the period under consideration shows blood pressure readings of 138/80 in August 2010, 140/90 and 140/80 in February 2013, 136/84 in May 2013, 128/80 in February 2014, 156/79 in March 2015, 142/88 in October 2015, 128/88 in November 2015, 122/75 in December 2016, and 143/82 in May 2017.  Also, a March 2009 VA examination report noted a blood pressure reading of 136/92.  The VA examiner reported that the Veteran's hypertension requires medication for treatment and is in marginal control.    

Based on the review of the evidence, the Board finds that the criteria for an evaluation higher than 10 percent for hypertension have not been met.  The Veteran has not demonstrated diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more which is required for a higher 20 percent disability rating.  See supra 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  In fact, none of his blood pressure readings have shown a diastolic pressure of 110 or more or a systolic pressure of 200 or more.  Therefore, an evaluation in excess of 10 percent for hypertension is not warranted for any time during the appeal period. 

Higher evaluation for erectile dysfunction

The Veteran was granted service connection for erectile dysfunction and a noncompensable rating was thereto pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7522.  There is no diagnostic code which deals with erectile dysfunction exclusively.  Diagnostic Code 7522 concerns penis deformity, with loss of erectile power.

Under Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  No other disability rating is provided.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2017).

The Veteran is seeking a compensable rating for his service-connected erectile dysfunction.  The Board observes that, during the pendency of this appeal, the Veteran was granted special monthly compensation under 38 U.S.C. § 1114(k) due to loss of use of a creative organ.  However, in the most recent rating decision codesheet dated June 2017, the RO noted the award as due to loss of use of one hand.  As discussed above, the Board believes this notation to be erroneous as there is no indication in the claims folder that the Veteran has loss of use of a hand.  

In order for a compensable rating to be assigned under Diagnostic Code 7522, deformity of the penis must be demonstrated.  Pertinently, during a March 2009 VA genitourinary examination, the VA examiner indicated a normal anatomical examination.  There are no medical findings of record contrary to the March 2009 VA genitourinary examination report with respect to whether the Veteran has a penile deformity.  Therefore, the evidence does not show and the Veteran does not otherwise assert that he experiences penile deformity.

For the reasons stated above, the preponderance of the evidence is against a compensable rating for the Veteran's erectile dysfunction.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular consideration

With regard to extraschedular consideration, neither the Veteran nor his representative has raised any issue pertaining to this matter, nor have any other issues pertaining to extraschedular consideration been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

The appeal concerning the issue of entitlement to a compensable disability rating for post-operative excision of chalazion is dismissed.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a heart disability, to include disability manifested by a heart murmur is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for high liver enzymes is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a dental condition for VA compensation purposes is denied.

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.

Entitlement to a compensable disability rating for erectile dysfunction is denied.


REMAND

With regard to the Veteran's claim of entitlement to an increased disability rating for arthritis of the lumbosacral spine, the Veteran's most recent VA examination for his lumbar spine was in March 2009.  Pertinently, the Veteran testified at the March 2017 Board hearing that his disability has become worse since the VA examination.  See the March 2017 Board hearing transcript, page 36.  Specifically, he testified that he has pain every day and has difficulty getting out of bed and going to bed.  In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's arthritis of the lumbosacral spine.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination].

The Board further notes that the Veteran testified during the March 2017 Board hearing that he currently receives treatment for his arthritis of the lumbosacral spine to include trigger point injections.  Therefore, the Board finds that on remand, current treatment records related to the Veteran's lumbar spine should be obtained and associated with the claims folder. 

With regard to the Veteran's claims of entitlement to increased disability ratings for hypothyroidism, anemia, and hemorrhoids, he was most recently afforded VA examinations for these disabilities in March 2009.  Pertinently, a review of the medical and lay evidence of record indicates that these disabilities have since increased in severity.  Specifically, the Veteran reported on his April 2014 substantive appeal (VA Form 9) that his medication to control his hypothyroidism continues to increase.  He also reported in his July 2010 notice of disagreement that his hypothyroidism causes fatigability and mental sluggishness on a daily basis which was not reported during the March 2009 VA examination.  Further, while the March 2009 VA examiner documented the Veteran's anemia as "mild," a May 2017 VA treatment record indicates the Veteran has "severe" iron deficiency and the Veteran reported on his July 2010 notice of disagreement that he experiences constipation due to a lack of iron.  Additionally, the Board notes that the March 2009 VA examiner reported that the Veteran evidenced a chronic internal hemorrhoidal disease which was intermittently symptomatic.  However, he did not indicate whether the Veteran has hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences which is required for a higher 10 percent disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Also, a VA treatment record dated December 2016 indicates that the Veteran's hemorrhoids have resulted in ongoing blood loss.

As the evidence therefore indicates a worsening of the Veteran's hypothyroidism, anemia, and hemorrhoids since the March 2009 VA examination, the Board finds that examinations are warranted in order to determine the current severity of these disabilities.    

With respect to the Veteran's claim of entitlement to service connection for migraine headaches, he contends that he has headaches that are related to his service, in particular an incident when he slipped on ice and hit his head.  The Board observes that a service treatment record dated December 2004 documents the Veteran's accident when he fell on ice, although injury to the head specifically was not reported.  However, a March 2009 VA examination report notes the Veteran's report of chronic recurrent headaches which were experienced after prolonged computer work, increased tension, or when his blood pressure is high.  Subsequent VA treatment records continue to document the Veteran's headaches.  In light of the foregoing, the Board finds that a VA examination is warranted in order to determine the etiology of the Veteran's headaches.  Further, as the Veteran indicated during the March 2009 VA examination that his headaches are secondary to his service-connected hypertension, the Board finds that an opinion as to this contention should also be obtained.

As to the Veteran's claims of service connection for a skin disability of the hands and feet, the Board observes that the Veteran's service treatment records note treatment for dyshidrotic eczema in February 1992, chapped hands and feet in May 1994, and dermatitis in January 2003.  Further, a March 2009 VA examination report documents dyshidrotic eczematous dermatitis of the hands and feet, although no opinion was rendered as to whether these disabilities were related to the in-service skin treatment.  Indeed, there is no medical opinion of record which addresses such.  Therefore, the Board finds that an opinion should be obtained as to whether the Veteran has a skin disability of the hands and feet related to service.

The Board also notes that during the March 2017 hearing, the Veteran testified that he received VA treatment for his skin disability in the 1990s.  See the March 2017 Board hearing transcript, page 16.  The Board observes that these records are not associated with the claims folder, and therefore must be obtained.
   
With respect to the Veteran's claim of service connection for a right ankle disability, he contends that this disability is due to his service, in particular his motor vehicle accident in 1997.  Although his service treatment records document the motor vehicle accident, the accident was in April 1997 which was not during a period of active service, and the October 1997 service treatment record noting the accident does not document treatment specifically for the right ankle.  However, the Veteran received treatment for a swollen right ankle in June 2003 which was during a period of service.  Also, his service treatment records document a pre-existing right ankle injury in 1971 when he injured ankle from playing football.  Moreover, there is no entrance examination prior to his first period of service in November 1972; the presumption of soundness at entry therefore attaches.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003.  A March 2009 VA examination report further documents a finding of status post right ankle fracture from 1970 and recurrent sprain of the right ankle with cicatrix, moderate in severity.  However, there is no medical opinion of record as to whether the Veteran has a right ankle disability that clearly and unmistakably pre-existed his service and if so, whether it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  In light of the foregoing, the Board finds that an opinion as to such must be obtained.   

With regard to the Veteran's claim of service connection for sleep apnea, he contends that this disability is related to service, or alternatively his service-connected posttraumatic stress disorder (PTSD).  See the March 2017 Board hearing transcript, pgs. 27-28; see also a statement from the Veteran dated February 2017.  Although the Board notes that the Veteran's service treatment records do not document any findings of sleep apnea, the Veteran has credibly testified that he snored during service and the Board has no reason to doubt the Veteran's report of such.  Further, a March 2009 VA examination report notes the Veteran's treatment for sleep apnea and his report of experiencing sleep apnea since the 1980s.  There is no medical opinion of record which indicates whether the Veteran's present sleep apnea is due to service or caused or aggravated by his service-connected PTSD.  As such, the Board finds that an opinion should be obtained on remand.  

With respect to the Veteran's claim of service connection for pes planus, he contends that he had pes planus prior to active service and the disability increased in severity due to his wearing of boots.  While the Veteran's service treatment records are absent findings of pes planus, the Veteran testified during the March 2017 Board hearing that he received inserts for his feet when he a podiatrist at the Pentagon.  See the March 2017 Board hearing transcript, pgs. 23-24.  The Board notes that there are no podiatry treatment records from the Pentagon associated with the claims folder.  Therefore, these records should be obtained on remand.  Further, as the post service medical evidence, in particular a March 2009 VA examination report, documents a finding of pes planus, the Board finds that a medical opinion should be obtained as to whether the Veteran's pes planus clearly and unmistakably pre-existed his service and if so, whether it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability as such opinion is not of record.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records pertaining to treatment for the Veteran's lumbar spine as well as podiatry treatment records from the Pentagon identified during the March 2017 Board hearing.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records pertaining to the claims remanded herein, to include treatment records dated during the 1990s pertaining to the Veteran's skin disabilities of the hands and feet.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, schedule the Veteran for appropriate VA 
examination(s) to assess the orthopedic manifestations of the Veteran's service-connected arthritis of the lumbosacral spine.  

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. The Veteran must be afforded a VA examination for the purpose of determining the current severity of his service-connected hypothyroidism.  

The examiner should describe in detail all current symptoms of the Veteran's hypothyroidism.  

All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for all opinions must be provided.  
 
5. The Veteran must be afforded a VA examination for the purpose of determining the current severity of his service-connected anemia.  

The examiner should describe in detail all current symptoms of the Veteran's anemia.  

All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for all opinions must be provided.  

6. The Veteran must be afforded a VA examination for the purpose of determining the current severity of his service-connected hemorrhoids.  

The examiner should describe in detail all current symptoms of the Veteran's hemorrhoids.  

All tests and studies deemed necessary by the examiner should be performed.  A complete rationale for all opinions must be provided.  

7. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed headaches, skin disability of the hands and feet, right ankle disability, sleep apnea, and pes planus.  The claims folder must be made available to the examiner.  The examiner should then provide an opinion as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability manifested by headaches that are related to his service, to include his accident in December 2004 when he fell on ice.  

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability manifested by headaches that is caused or aggravated by his service-connected hypertension.

c. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a skin disability of the hands and feet, to include dyshidrotic eczematous dermatitis, that is related to his service, to include treatment for dyshidrotic eczema in February 1992, chapped hands and feet in May 1994, and dermatitis in January 2003.

d. Whether there is clear and unmistakable evidence that the Veteran had a right ankle disability prior to his entry onto active service.  Clear and unmistakable means obvious and undebatable.

e. If it is determined that the Veteran's current right ankle disability pre-existed his active service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.    

f. If it is determined that the Veteran's right ankle disability did not pre-exist his active service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current right ankle disability is etiologically related to his service, to include treatment for a swollen ankle in June 2003.    

g. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is related to his service, to include his report of snoring during service.  

h. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is caused or aggravated by his service-connected PTSD.

i. Whether there is clear and unmistakable evidence that the Veteran had pes planus prior to his entry onto active service.  Clear and unmistakable means obvious and undebatable.

j. If it is determined that the Veteran's current pes planus pre-existed his active service, provide an opinion as to whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.    

k. If it is determined that the Veteran's pes planus did not pre-exist his active service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current pes planus is etiologically related to his service, to include his report of wearing inserts in his boots due to foot pain.    

The examiner must provide a rationale for his or her opinion.

8. Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


